DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Pittman on December 1, 2021.

The application has been amended as follows: 

Claim 17. (Examiner’s Amendment) The system of claim 16, wherein the first protrusion extending from the first engagement surface of the bottom section has a rectangular cross- section, wherein the second protrusion extending from the fourth engagement surface of the extension section has a rectangular cross-section, wherein the first protrusion of the bottom section extends through the third engagement surface of the extension section, and wherein the second protrusion of the extension section extends through the second engagement surface of the top section.


Reasons for Allowance
Claims 1-2, and 4-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach a pipe handling system used in conducting subterranean operations, the pipe handling system including the combination of, inter alia: 
a base skid;
a lift arm;
a pipe carrier that is rotationally coupled to the lift arm, and
a ramp that is rotationally coupled to the base skid, wherein the ramp includes:
a bottom section and a top section, 
the bottom section having a first and a third interfacing feature/projection that extends from a first engagement surface, 
the top section having a second and a fourth interfacing feature/recess that is formed in an engagement surface that abuts the first engagement surface,
the first and third interfacing features/projections are complimentarily shaped and mate with the second and fourth interfacing features/recesses, respectively, and
the first and third interfacing features/projections are different from each other with the third interfacing feature/projection extending a shorter distance from the first engagement surface than the first interfacing feature/projection. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652